Citation Nr: 1508465	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-15 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety disorder, and dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to October 2006, including a deployment to Bahrain from August 2005 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for the claimed disability.

In December 2014, the Veteran testified at a videoconference hearing before a Veterans Law Judge, and a transcript of that hearing is of record.

After the issuance of the June 2014 Supplemental Statement of the Case, additional VA treatment records were submitted in December 2014.  These statements were accompanied by a waiver of RO consideration. 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran has current diagnoses of depressive disorder not otherwise specified (NOS), anxiety disorder NOS, and dysthymic disorder.

2.  The Veteran's psychiatric disorders manifested in service and are etiologically related to active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, including depression, anxiety disorder, and dysthymic disorder, are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claim for service connection for an acquired psychiatric disorder, the claim is substantiated and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran contends that she has severe chronic depression that began when she returned from a one-year deployment in Bahrain.  She states that her family and friends noticed changes in her when she returned from Bahrain, and that she has also noticed that she has mood swings, snaps at people, has no sympathy for anyone or anything, feels emotionless but cries on a regular basis, and isolates herself from other people.  See the March 2010 statement; July 2011 notice of disagreement.

The evidence of record indicates that the Veteran has current diagnoses of depressive disorder not otherwise specified (NOS), anxiety disorder NOS, and dysthymic disorder.  VA treatment records show that the Veteran was diagnosed with depressive disorder NOS in July 2007, anxiety disorder NOS in September 2012, and dysthymic disorder in October 2012.  Thus, the current disability requirement for service connection for an acquired psychiatric disorder is satisfied.  

The evidence is in relative equipoise on the issue of whether the acquired psychiatric disabilities are etiologically related to active service.  The Veteran's service treatment records (STRs) are silent regarding complaints, diagnosis, or treatment for a psychiatric disorder during the Veteran's period of active service.  Post-service VA treatment records, however, reveal that in December 2006, only two months after her discharge from active duty, the Veteran reported feeling down, depressed, or hopeless within the last month.  Additionally, the Veteran testified that she first noticed symptoms while in Bahrain but attributed it to being homesick.  She further noted that even had she believed that it was a mental issue at that time she would not have felt secure seeking treatment as she felt it would jeopardize her job given her level of security clearances. 

In June 2007, a VA social worker administered the post-deployment depression screen on the Veteran and it was positive for depression.  One week later, in July 2007, the Veteran underwent a psychosocial assessment and reported that Bahrain was a "changing point" in her life.  During a July 2007 mental health treatment visit, the Veteran reported having depressed mood since she came back from being deployed.  The VA physician rendered an initial diagnosis of depressive disorder NOS and explained that the Veteran returned from duty in Iraq (incorrectly noted in the treatment record) in August 2006 with subsequent problems in her mood noted subjectively as well as objectively by her family.  The Veteran was prescribed Celexa, and the doctor noted that the Veteran might benefit from therapy but due to her job she would not be able to attend therapy sessions during regular working hours.

In August 2012, the Veteran reported symptoms of depression and being forgetful.  She stated that she could not love and had a lot of worry for the previous six or seven years.  She stated that going to Bahrain "jacked me up."  See August 8, 2012 VA treatment record.  The Veteran stated that on a scale of 1 to 10, her depression was a 5 or 6.  The treating psychiatric-mental health nurse practitioner reported that the Veteran's mood was depressed and her affect was anxious and tearful.  The initial diagnoses included major depressive disorder, recurrent and moderate.  In addition, a preliminary problem list included excessive anxiety/difficultly controlling her worry.  The Veteran was prescribed Fluoxetine for depression and anxiety.

In September 2012, had an individual treatment session with a VA psychiatrist who assessed her as having anxiety NOS and likely adjustment disorder with prominent anxiety features.

In October 2012, the Veteran had a PTSD and therapy evaluation at VA.  The Veteran reported having mood swings, anxiety, and having racing thoughts.  The Veteran also reported having low level depression symptoms that have lasted for years, with the primary symptoms being a lack of interest.  The Veteran was assessed as meeting the criteria for major depression, and was diagnosed with dysthymic disorder.

A January 2014 VA individual treatment note indicates that the Veteran largely met her goals and showed good insight and grasp of basic cognitive interpersonal skills.  She agreed that that there was no indication for ongoing therapy.

In December 2014, the Veteran testified by video conference before a Veterans' Law Judge.  The Veteran testified that before she deployed to Bahrain in August 2005, she felt fine.  She did not have any type of mental health issues.  While she was in Bahrain, she thought she was feeling homesick; however, when she returned home from Bahrain, she was still not feeling the way she used to feel prior to deployment.  The Veteran asserted that she did not feel comfortable talking to a mental health professional in Bahrain because she did not want to lose her job, for which she had top secret clearance.  The Veteran further testified that upon return from Bahrain, she was withdrawn, not as socialable with family and friends, and did not seek pleasure in activities that she normally did.  The Veteran stated that her grandmother was the first person to notice the change in her, and her mother and ex-husband also noticed changes, stating that the Veteran was very nonchalant and had an attitude like she did not care.  Currently, the Veteran stated, she still has symptoms of depression, including a feeling of disconnect.  As an example of her ongoing symptoms, the Veteran stated that she had her family in her house for Thanksgiving, and although she wanted them to be there, she also wanted them to leave quickly and was glad when it was over.  The Veteran testified that she used to be the rock of her family, but now she cannot be the rock due to her mental health symptoms.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination to definitively opine on the etiology of the current psychiatric condition.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

In this case, the Veteran's lay statements are found to be credible because her statements have been consistent and are consistent with the circumstances of service in Bahrain.  The Veteran is competent to describe her observable symptoms of feeling withdrawn, not wanting to engage with others, and being worried.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's statements are also underscored by the medical evidence dated after her separation from active service.  The Board finds it particularly significant that the Veteran reported feeling depressed in December 2006, only two months after discharge from active duty and less than six months after returning from Bahrain.  The Board further notes that the Veteran described Bahrain as the changing point in her life to medical providers years prior to filing a claim in 2010.  This fact adds to the credibility of the Veteran's reports.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Furthermore, in July 2007 a VA physician noted that there were subjective and objective changes in mood subsequent to her deployment.  Thus, as there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Board finds that this is a situation where the benefit of the doubt rule applies. Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Thus, in resolving all reasonable doubt in the Veteran's favor, the Board finds the onset of the psychiatric disorder was during service and service connection for an acquired psychiatric disorder, to include depression, anxiety disorder, and dysthymic disorder, is warranted.


ORDER

Service connection for an acquired psychiatric disorder, to include depression, anxiety disorder, and dysthymic disorder, is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


